MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                        FILED
regarded as precedent or cited before any                               Apr 13 2020, 10:07 am
court except for the purpose of establishing
the defense of res judicata, collateral                                      CLERK
                                                                         Indiana Supreme Court
                                                                            Court of Appeals
estoppel, or the law of the case.                                             and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
John Kindley                                             Curtis T. Hill, Jr.
South Bend, Indiana                                      Attorney General of Indiana

                                                         Tina L. Mann
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Craig L. Black,                                          April 13, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-2735
        v.                                               Appeal from the Vigo Superior
                                                         Court
State of Indiana,                                        The Honorable Michael Rader,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         84D05-1508-F6-2083



Bradford, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2735| April 13, 2020                    Page 1 of 6
                                          Case Summary
[1]   In October of 2019, the trial court found that Craig L. Black had violated the

      terms of his probation and revoked the remainder of his previously-suspended

      four-year sentence. Black contends that the trial court abused its discretion in

      doing so. We affirm.



                            Facts and Procedural History
[2]   On February 24, 2017, pursuant to a plea agreement, Black pled guilty to Level

      6 felony operating a vehicle while intoxicated with a prior conviction and

      admitted to being a habitual vehicular substance offender. The trial court

      sentenced Black to an aggregate sentence of two years of home detention and

      four years suspended to probation. Black successfully completed home-

      detention and began serving his probation. On October 16, 2018, a notice of

      probation violation was filed, alleging that Black had violated the terms of his

      probation, and this notice was amended six times thereafter due to continued

      violations. On October 22, 2019, the trial court held an evidentiary hearing and

      concluded that Black had violated the terms of his probation twelve times. In

      concluding such, the trial court found the following allegations in the State’s

      sixth amended notice of probation violation to be true:


              B. [Black] failed to report for his scheduled supervision
              appointment on 10.3.2018 at 5:45pm. A violation of Rule #11 of
              [Black’s] standard terms of probation.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2735| April 13, 2020   Page 2 of 6
        C. On 10.22.2018, [Black] submitted a drug screen that returned
        positive for amphetamine, Methamphetamine and Ethyl
        Glucuronide and Ethyl Sulfate. A violation of Rule #8 of
        [Black’s] standard terms of probation.

        D. On 12.19.2018, [Black] submitted a drug screen that returned
        positive for Amphetamine, Methamphetamine and Ethyl
        Glucuronide and Ethyl Sulfate. A violation of Rule #8 of
        [Black’s] standard terms of probation.

        E. On 1.22.2019 at 9:00 am, [Black] failed to report to adult
        probation for his supervision appointment that had been
        rescheduled from 1.17.2019 at 9:00am. A violation of Rule #11
        of [Black’s] standard terms of probation.

        F. On 4.4.2019, [Black] reported to adult probation after being
        released from jail by the court for his pending probation
        violation. When [Black] reported to probation, he failed to
        inform his probation officer that the court released him on his
        own recognizance with the stipulation that he be drug screened
        on the date of his release when he reported to adult probation. A
        violation of the courts direct order and that of Rule #9 of
        [Black’s] standard terms of probation.

        G. On 4.9.2019, [Black] failed to report to adult probation. The
        appointment was scheduled in person with [Black] on 4.4.2019,
        the date that the court released him from jail. A violation of Rule
        #11 of [Black’s] standard terms of probation.

        H. On 4.16.2019, [Black] submitted to a drug screen that showed
        positive for Amphetamine and Methamphetamine as well as
        Ethyl Glucuronide and Ethyl Sulfate. A violation of Rule #8.

        I. On 4.25.2019, [Black] tested positive for Amphetamine,
        Methamphetamine, Ethyl Glucuronide and Ethyl Sulfate. A
        violation of Rule #8.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2735| April 13, 2020   Page 3 of 6
              J. On 5.8.2019, [Black] tested positive for Amphetamine,
              Methamphetamine, Ethyl Glucuronide and Ethyl Sulfate. A
              violation of Rule #8.

              K. On 5.24.2019, [Black] failed to report to adult probation “No
              Show No Call” as had been rescheduled on 5.21.2019. A
              violation of Rule #11.

              L. [Black] failed to report to the adult probation department for
              scheduled supervision appointments on 7.15.2019 and 7.19.2019.
              Violations of Rule #11.

              M. Black failed to report to Adult Probation on 9/10/2019.

      Appellant’s App. Vol. II pp. 70–71. As a result, the trial court revoked the

      remainder of Black’s previously-suspended sentence.



                                 Discussion and Decision
[3]   Black contends that the trial court abused its discretion by revoking the

      remainder of his previously-suspended sentence.


              Probation is a matter of grace left to trial court discretion, not a
              right to which a criminal defendant is entitled. The trial court
              determines the conditions of probation and may revoke
              probation if the conditions are violated. Once a trial court has
              exercised its grace by ordering probation rather than
              incarceration, the judge should have considerable leeway in
              deciding how to proceed. If this discretion were not afforded to
              trial courts and sentences were scrutinized too severely on
              appeal, trial judges might be less inclined to order probation to
              future defendants. Accordingly, a trial court’s sentencing
              decisions for probation violations are reviewable using the abuse
              of discretion standard. An abuse of discretion occurs where the



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2735| April 13, 2020   Page 4 of 6
              decision is clearly against the logic and effect of the facts and
              circumstances.


      Prewitt v. State, 878 N.E.2d 184, 188 (Ind. 2007) (internal citations omitted).


[4]   We conclude that the trial court did not abuse its discretion by revoking the

      remainder of Black’s previously-suspended sentence. Black violated the terms of

      his probation by consistently failing to report to probation appointments;

      defying a direct court order; and screening positive multiple times for

      methamphetamine, amphetamine, ethyl glucuronide, and ethyl sulfate. See

      Wilson v. State, 708 N.E.2d 32, 34 (Ind. Ct. App. 1999) (concluding that a

      violation of a single condition of probation is sufficient to revoke probation).

      Moreover, Black’s criminal history demonstrates that he is a poor candidate for

      probation and that he has not used past probation stints to conform his actions

      to societal norms. Black has been convicted of five felonies and fourteen

      misdemeanors and has had his probation revoked in prior cases. Black argues

      that the trial court failed to properly credit him for not having committed a new

      crime since 2014. While Black has not been convicted of a crime since 2014, all

      of his positive drug screens indicate that he has not stopped committing them.

      Black’s argument is also merely an invitation for us to reweigh the evidence,

      which we will not do. Luke v. State, 51 N.E.3d 401, 421 (Ind. Ct. App. 2016),

      trans. denied. Black has failed to establish that the trial court abused its discretion

      by revoking the remainder of his previously-suspended sentence.


[5]   The judgment of the trial court is affirmed.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2735| April 13, 2020   Page 5 of 6
Baker, J., and Pyle, J., concur.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2735| April 13, 2020   Page 6 of 6